Citation Nr: 1715842	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a broken right arm.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for broken teeth.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

4. Entitlement to service connection for a bilateral leg disorder.

5. Entitlement to service connection for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from December 1976 to February 1979.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2009 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.  The matter was remanded Board hearing back in September 2012, then December 2013.  Videoconference hearings were scheduled in October 2014 and April 2015 but the Veteran did not report.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).     

Addressing the merits, in May 2015, the Board reopened a claim of service connection for a low back disorder, and then remanded that claim and the remaining matters for further development.  A January 2017 RO rating decision granted service connection for degenerative changes, thoracolumbar spine, with 10 percent rating effective October 16, 2008 and the Veteran did not appeal.  That claim therefore is no longer on appeal.

The Board reopens the claim of service connection for psychiatric disability.  The reopened claim along with remaining issues is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By a November 2001 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for nervous condition.  The Veteran did not appeal therefrom.

2. Since then, additional evidence has been received that presents a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The November 2001 RO rating decision denying service connection for a nervous condition became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2016).

2. New and material evidence has been submitted to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

As the Board is reopening the previously decided claim then remanding for development, a conclusion regarding VCAA compliance is not yet required.  

The prior November 2001 RO rating decision denied service connection for a nervous condition as was then claimed, for finding no documentation or other evidence of the condition during service.  According to the RO, service treatment records (STRs) were silent for complaints or treatment for a nervous condition.  The conclusion was overall, the condition had no causal nexus to service.  The claim was therefore denied.  The Veteran did not appeal the rating decision, which then became final and binding.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200 (2016).  There was no evidence obtained within a year therefrom to warrant reconsideration.  See 38 C.F.R. § 3.156(b) (2016).  

The petition to reopen this matter was received October 2008.  

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Reviewing the additional evidence since associated with the file, the Board will reopen.  Primarily, the Board now has before it a tenable theory of causation, from the Veteran himself, explaining in his VA Form 9 (Substantive Appeal) and elsewhere why he believes he has a psychiatric disorder causally related to service, this ostensibly related to a pattern of difficulty interacting with his unit and unit commander.  He avers the reason for his administrative discharge was also largely fabricated.  A theory of causation set, there is new and material evidence to warrant reopening of the claim.  See 38 C.F.R. § 3.156(a).  The Board defers review of the likelihood and/or credibility of this theory of recovery, because that is not part of the reopening stage.    

Further, the updated additional military personnel record received in 2009 confirms an administrative separation for several stated causes, some medical.  This documentation contributes to medical history for purpose of this claim, even if the contents are partly cumulative that found within Service Treatment Records (STRs) which objectively speaking did provide mental health notations (notwithstanding what the Regional Office said back in 2001).  It therefore also substantiates reopening.  Pending ultimate disposition of this claim on the merits, the Board however reserves determination whether 38 C.F.R. § 3.156(c) is implicated to have reconsidered the claim, based upon newly discovered service records.   

The matter is reopened, to be developed in accordance with the remand below.


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened; the appeal to this extent being granted.


REMAND

The reopened claim for service connection for a psychiatric disorder must be remanded for the Regional Office to consider it de novo (on the merits).  For purposes of the claim, the Veteran should be afforded a VA examination to determine whether his current mental health condition is related to service, including whether it is associated with a personnel conflict within his unit.  Similarly, presuming the Veteran's account of events competent and credible, he should be examined for a bilateral leg disorder and GERD based on alleged causal relationship to a verified in-service auto accident.     

There is general development required regarding all claims, including with regard to petitions to reopen previously denied claims.  See generally, 38 C.F.R. § 3.159(c) (2016).  The Veteran's Social Security Administration (SSA) disability claim records should be obtained, whereas he had a pending benefit claim with that agency.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Updated VA outpatient treatment records must also be obtained as within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, the Board believes it would be helpful to have on file the Veteran's entire service personnel file, as it pertains to several of these claims, including averment that in 1977 he was placed on medical hold due to a broken right arm.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he confirm the VA Medical Center (VAMC) (or centers) where he recently underwent relevant treatment, from 2015 onwards.  

Attempt to obtain any outstanding VA treatment records that may exist, that have not already been associated with the Veteran's claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified.  

Also re-contact the VA Greater Los Angeles Healthcare System (GLA) to request relevant records, because the last request was returned undeliverable.

2. Obtain the Veteran's complete service personnel file and only end efforts to do so if the records do not exist or further attempts would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified.  

3. Contact the Social Security Administration (SSA) regarding a claim for disability benefits with that agency and request the administrative decision and supporting medical records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified.  

4. Schedule the Veteran for a VA psychiatric examination.  The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  

The examiner should state diagnoses of all mental health disorders the Veteran has.  For conditions diagnosed other than a personality disorder, opine whether each one at least as likely as not (50 percent or greater probability) was incurred in active military service or is otherwise etiologically related to service, including taking into account the Veteran's competent assertions of conflict within his unit.  If a personality disorder has been diagnosed, determine whether the personality disorder (presumed to have pre-existed service) underwent measurable aggravation therein due to superimposed injury or disease.

A complete rationale should be provided for the opinions offered.

5. Schedule the Veteran for VA examination regarding claims for service connection for GERD and a bilateral leg disorder.  The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  

The examiner should confirm the Veteran has a current bilateral leg disorder, and/or gastroesophageal reflux disease (GERD).  For conditions diagnosed, determine whether each condition at least as likely as not (50 percent or greater probability) was incurred in service, including any causal relationship to documented October 1978 automobile accident (which was also the basis for award of service connection for a back a disability).   

A complete rationale should be provided for the opinions offered.

6. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

7. Thereafter, readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


